DETAILED ACTION
Claims 1-23 are presented for examination, wherein claims 1-2, 5, 7, 9, 12, 20, and 22-23 are currently amended; plus, claims 15-23 are withdrawn.
The 35 U.S.C. § 112 rejections of claims 7, 9, and 12 are withdrawn as a result of the amendments to said claims.
The indication of allowable subject matter of claim 7 is withdrawn since while the current amendments to said claim incorporate the limitations of former claim 1, they do not incorporate the limitations of former claim 5, from which claim 7 had previously depended.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Newly amended claims 5 and 7 are objected to because of the “,” punctuation remaining in the newly amended preamble “A metal air battery, comprising” (emphasis added) should be deleted. Appropriate correction is respectfully required.
Election/Restriction
This application contains claims directed to the following patentably distinct species:
Species A: newly amended independent claim 1 and dependent claims 3-4, 6, and 8-14, wherein a metal air battery comprises “… the battery module comprises an anode comprising a metal, a cathode configured to use the oxygen and the water vapor as an active material, and a solid electrolyte layer between the cathode and the anode;”

Species B: newly amended independent claim 5, wherein a metal air battery comprises “… an air purification module configured to purify air introduced from an outside of the battery module and supply the purified air to the water vapor supply unit, wherein the water vapor recovery unit is configured to transfer air from which the water vapor is removed directly to the air purification module, and wherein the water vapor supply unit is configured to supply the purified air and the water vapor to the battery module;” and,

C: newly amended independent claim 7 and newly amended dependent claim 2, wherein a first fluid regulator configured to regulate fluid communication between the water vapor supplied from the water vapor supply unit and the battery module; a water vapor concentration measuring unit configured to measure a water vapor concentration inside of the battery module; and a controller configured to open and close the first fluid regulator according to the water vapor concentration of an inside of the battery module.”

In addition, these species are not obvious variants of each other based on the current record.
The species are independent or distinct because each species relies on different elements for patentability not required by the other, see e.g. supra.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claims are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: the species have acquired a separate status in the art in view of their different classification; the species have acquired a separate status in the art due to their recognized divergent subject matter; the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries); the prior art applicable to one species would not likely be applicable to another; the species are likely to raise different non-prior art issues under 35 U.S.C. §§ 101 and/or 112 ¶1.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An 
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
A telephone call was made to Mr. Asaf Batelman on May 12, 2021 to request an oral election to the above restriction requirement, but did not result in an election being made.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSHITOSHI TAKEUCHI whose telephone number is (571)270-5828.  The examiner can normally be reached on M-F, 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MILTON CANO can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YOSHITOSHI TAKEUCHI/Primary Examiner, Art Unit 1723